_____________

                                No. 95-2434WM
                                _____________

James Frederick Newport,             *
                                     *
                Appellant,           *
                                     *
     v.                              *
                                     *
United States Department of          *    Appeal from the United States
Labor; Robert Myer; Lesley           *    District Court for the Western
Elliott; Ricardo Martinez;           *    District of Missouri.
Veterans Employment and              *
Training Service; Office of          *           [UNPUBLISHED]
Federal Contract Compliance          *
Programs; Solicitor of Labor;        *
Department of Justice; U.S.          *
Attorneys,       *
                                      *
                Appellees.            *
                                _____________

                       Submitted:   January 21, 1997

                        Filed: January 27, 1997
                              _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     James Frederick Newport appeals the district court's orders disposing
of his Privacy Act and Freedom of Information Act claims, denying his
motion to compel the United States Attorney General to appear as his
counsel, and granting defendants' motion to stay discovery.         Having
carefully reviewed the record and the parties' submissions, we conclude
Newport is not entitled to relief.    We affirm the district court without
further discussion.   See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-